Citation Nr: 0534456	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  97-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1952, and active and inactive duty for training from 
May 1947 to November 1950 (U.S. Naval Reserves) and until May 
1989 with the U.S. Army.  The latter period includes active 
duty for training (ACDUTRA) from August 14, 1985 to August 
30, 1985.
  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
lung condition.  Appeal to the Board was perfected.  

By way of background relevant to this claim, in January 1991, 
the RO denied the veteran's original (1990) claim of 
entitlement to service connection for Legionnaires disease.  
In July 1991, the RO denied service connection for a lung 
condition.  The record does not reflect perfected appeal as 
to either decision.

In January 1996, the RO reopened the previously denied lung 
disorder claim based on submittal of new and material 
evidence, but denied the reopened claim.  The veteran sought 
appellate review by the Board.  While Board review was 
pending, the veteran alleged that the lung disorder may be 
attributable to tobacco use.  The Board's unfavorable 
December 1998 decision addressed the issue of tobacco use as 
a possible cause.  

On further appeal, in May 2000, the U.S. Court of Appeals for 
Veterans Claims (Court) vacated and remanded that portion of 
the Board's 1998 decision that denied service connection for 
a lung disability on a direct-causation basis.  The Court 
dismissed the appeal based on tobacco use as the purported 
cause.  Therefore, the sole issue before the Board on appeal 
is whether service connection for a lung disorder is 
warranted based on evidence of direct causation.  

In the 2000 Joint Motion granted by the Court, the parties 
agreed that further medical evaluation and opinion are 
warranted on the issue of etiology of the lung disability; 
such development was undertaken pursuant to the Board's 
November 2000 remand order.  In June 2002, the Board again 
denied service connection for lung disability, diagnosed as 
chronic obstructive pulmonary disease (COPD), focusing the 
decision on the issue of direct causation.  The veteran again 
sought Court review.  

In March 2003, the Court vacated the Board decision and 
remanded the matter to the Board for readjudication 
consistent with the parties' February 2003 Joint Motion for 
Remand.  In particular, the Motion focused upon the need of 
further evaluation by a pulmonary disorders specialist.  In 
December 2003, the Board remanded the matter, directing in 
particular the performance of a VA compensation and pension 
medical (C&P) examination by a specialist.  The 2003 remand 
directives having been completed, the appeal is again before 
the Board.

In 1996, the veteran testified on the issue of service 
connection for a lung disability before an RO Decision Review 
Officer.  In a November 1997 statement, he withdrew his 
request for a Board hearing.


FINDINGS OF FACT

1.  The preponderance of the medical evidence fails to show 
an etiological link between military service and COPD.

2.  The medical evidence indicates that the veteran's 
bilateral bronchiectasis is at least as likely as not a 
sequela of Legionnaires disease and/or pneumonia probably 
manifested in August 1985 during ACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005). 

2.  The criteria for service connection for bilateral 
bronchiectasis are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Lung Disability

As discussed above in the Introduction, the Board previously 
denied service connection for a lung disorder to the extent 
that the evidence to date reflected a diagnosis of COPD.  The 
current record, which reflects the results of most recent 
(November 2004) C&P examination by a pulmonary disorders 
specialist, indicates that the veteran has active 
bronchiectasis as well as COPD.  The Board has again 
considered the whole record and finds that the record still 
does not support a favorable resolution of the claim to the 
extent that the disability claimed is COPD.  However, the 
evidence, in particular the 2004 C&P examination results, is 
sufficient to now grant the claim as to bronchiectasis, a 
disorder recognized by VA as a pulmonary abnormality separate 
and distinct from COPD.  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6601 and 6604 (2005).  As the veteran's medical history 
concerning COPD and bronchiectasis are closely interrelated, 
the Board's discussion below does not discuss each diagnosis 
separately.     

First, the record is clear that the veteran currently has 
COPD and bronchiectasis.  See November 2004 C&P report.  
Thus, one criterion for service connection - current 
manifestation of the claimed disability - is met as to both 
diagnoses.  38 C.F.R. § 3.303 (2005); Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997) (38 U.S.C.A. §§ 1110 and 1131 
require that a present disability be manifested for service 
connection).    

The key point of contention in the veteran's lung disability 
claim is, and has been, the etiology, or causation thereof.  
Etiology, in general, must be shown by evidence in the form 
of a report or opinion by a doctor or other medical 
professional, who, by virtue of appropriate education, 
training, and/or experience, is qualified to render a 
diagnosis and to determine whether an etiological link 
exists.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (Lay evidence is acceptable to prove the occurrence of 
an injury during active duty or symptomatology over time when 
such symptomatology is within the purview of, or may be 
readily recognized by, lay persons; however, lay evidence is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.).  

Pertinent to the issue of etiology is the veteran's 
contention that he acquired a lung disorder in service, 
during a two-week period from mid to late August 1985, while 
living in dirty and dusty barracks and in an unsanitary 
environment (raw sewage on streets near barracks).  In this 
connection, it is conceded that, in late August 1985, the 
veteran was seen at an Army medical facility in Fort Lee, 
Virginia, for complaints of sore throat and chest congestion.  
The veteran was treated and discharged; the service medical 
records do not disclose a diagnosis as to chronic lung 
abnormality in August 1985.  In September 1985, shortly after 
discharge, the veteran was hospitalized for pneumonia.  The 
1985 medical records show the veteran was admitted with a 
"two week history of low grade temperature, predominantly 
nonproductive cough and general malaise with an initial 
pharyngitis which has been acquired during a reserve exercise 
in the Armed Services."  The diagnosis then was atypical 
pneumonia, possibly secondary to Legionella pneumophilia; no 
definite opinion as to etiology was noted at that time.  The 
veteran reported that the disorder or disease recurred in 
April 1986.  See June 1990 original service connection claim 
(Legionnaires disease).  Private hospital records dated in 
April 1986 do show a diagnosis of right lower lobe pneumonia.  
Later, a May 1990 private facility radiology report reflects 
a diagnosis of mild emphysema, but "no evidence of acute 
pulmonary disease."  Private hospital records dated in June 
1991 reflect diagnosis of acute, recurrent, right middle lobe 
pneumonia, and as well, pharyngitis.  Private facility 
radiology reports dated in 1995 reflect possible "early 
pneumonia."  Other private medical records dated in 1993, 
1995, and 1996 reflect treatment for episodes of bronchitis 
and/or bronchopneumonia.                  

Based on the above history, the inquiry for the Board is 
whether the veteran has current disability resulting from 
disease contracted during ACDUTRA.  This essentially present 
the issue of etiology, which, in light of Espiritu, must be 
addressed in a competent medical opinion.  On etiology, the 
record presents evidence favorable and unfavorable to the 
claim.  The Board has carefully reviewed each etiology 
opinion (discussed in pertinent part below in chronological 
order), and has considered the probative value of each.  It 
finds that the preponderance of the medical evidence 
disfavors the lung disorder claim to the extent the claim is 
based on COPD, but favors the claim specific to the diagnosis 
of bronchiectasis.

First, in September 1995, Dr. Hopkins, the veteran's private 
physician, opined that the lung condition, which he 
characterized as annual bouts of bronchitis, or pneumonia, 
"stems from the episode of Legionella pneumonia acquired at 
Fort Lee, Virginia 8-28-85 leaving scarred bronchial tubes as 
a permanent nidus for infection."    

Second, the veteran underwent a VA C&P examination in 
November 1995.  The examiner diagnosed the veteran with 
"chronic cough with history of recurrent pneumonia and 
history of dyspnea on exertion, following an episode of 
legionnaires' disease in 1985."  No definite opinion as to 
etiology was rendered in November 1995, but the examiner did 
state that it is "at least possible" that Legionnaires 
produced permanent alteration in small airways creating a 
susceptibility to further respiratory infections.  In an 
August 1996 report, the same examiner essentially reiterated 
her prior position that there is a possibility that the 
initial episode of pneumonia made the veteran susceptible to 
recurrent infections, but did not render a definite opinion 
on etiology.  She suggested that further evaluation, to 
include a computed tomography (CT) scan, might be warranted; 
also, she noted that, if a review of various radiology 
results obtained over the years shows infiltrate at the same 
part(s) of the lungs, such evidence would help buttress the 
theory that the 1985 "injury" could have created 
susceptibility to chronic infections.  

After further testing, the same VA examiner who issued the 
1995 and 1996 reports discussed above concluded, as reflected 
in an October 1996 report, that "there is no evidence that 
[the veteran's] recurrent pneumonia is directly related to 
his initial attack of pneumonia" and that the lung disorder 
is due to "other factors," to include history of cigarette 
smoking and sinusitis (as to the latter, she had opined in 
1995 that it could be due to allergy).  In support of her 
conclusion, the examiner noted that the "entirely normal" 
diagnostic test results, which included results of a CT scan 
of the chest, support a conclusion as to lack of 
"structural" abnormality of the lungs or humoral 
immunodeficiency that could have "predisposed" the veteran 
to pneumonia; what the veteran does have is COPD, as 
supported by pulmonary function test results obtained in the 
1990s.  Thus, while she admitted it would be impossible to 
completely rule out any possibility that the 1985 incident 
could have made the veteran more vulnerable to recurrent lung 
infection, she concluded that it would be highly unlikely 
that this is what had occurred.

Given the determination that the veteran has COPD, which 
apparently became manifested some decade ago, the same VA 
examiner was asked to opine as to the etiology of this 
disease.  In her February 2001 report, she concluded that, 
based on a review of diagnostic testing results of record, 
the veteran's COPD, characterized as mild and stable, is 
"most compatible" with a history of cigarette smoking, 
which is documented in the record.  She did, however, qualify 
her opinion by stating that she was an infectious diseases 
specialist, not a pulmonary specialist, and suggested that 
further consultation with a specialist take place.

Finally, in November 2004, the veteran underwent further C&P 
evaluation with a pulmonary diseases specialist.  In 
pertinent part, the C&P report indicates that the veteran has 
obstructive lung disease, most likely due to smoking, and 
that he also has bilateral bronchiectiasis (found in three 
lobes of the lungs), most likely related to Legionnaires 
disease and subsequent pneumonia.  The examiner also 
indicated that smoking is more likely the cause of the 
veteran's obstructive lung disease and that bronchiectiasis 
is "less than 50% likely the cause of [the veteran's] 
obstructive lung disease."  The Board acknowledges that the 
examiner indicated that "bronchiectiasis can also be called 
obstructive lung disease."  But the Board also notes that 
the examiner clearly distinguished between the veteran's 
obstructive lung disease, caused by smoking, and his 
bronchiectiasis, caused by Legionnaires disease and 
subsequent pneumonia.  Given that the February 2001 report 
identified the veteran's lung disease caused by smoking as 
COPD, the Board concludes that the veteran's COPD is the 
obstructive lung disease that the November 2004 examiner 
concludes is due to smoking and not due to bronchiectiasis or 
Legionnaires disease.  


The above medical opinions indicate, first, that the veteran 
now has COPD attributable to cigarette smoking.  Two VA 
medical doctors, including a pulmonary diseases specialist, 
opined accordingly.  No medical opinion squarely challenges 
this conclusion.  In this connection, it is noted that the 
sole non-VA etiology opinion (Dr. Hopkins's 1995 report) 
appears to be more pertinent to the claim in terms of 
bronchiectasis, but not COPD.  His opinion does link ACDUTRA 
service ("Legionella pneumonia acquired at Fort Lee, 
Virginia") to recurrent bronchitis and pneumonia noted as of 
the issuance of his report, but does not specifically reflect 
a diagnosis of COPD.  The report appears to have been 
prepared largely in anticipation that history of long-term 
cigarette smoking would be the major impediment to a 
favorable resolution of this claim; it summarily rules out 
cigarette smoking as a possible cause (even though 1990 
radiology records document emphysema, apparently related to 
tobacco use) of recurrent bronchitis and pneumonia, which he 
did diagnose.  

The issue of the role of smoking was resolved by a prior 
Board decision and withdrawn by the veteran during his last 
appeal to the Court.  Nonetheless, the Board finds a 
discussion as to tobacco use warranted here, as the crux of 
the claim, at least as to current COPD, is etiology.  On this 
issue, the evidence to date fails to challenge or call into 
question the validity of the prior determination that tobacco 
use is the cause of the veteran's COPD.   

As for bronchiectasis, the evidence, namely the November 2004 
opinion of the pulmonary specialist, favors the claim, as 
Legionnaires and/or pneumonia have been determined to be 
precursors of current bronchiectasis.  First, the Board 
recognizes that the 1985 treatment for sore throat and 
congestion did not result in a definite diagnosis of 
Legionnaires or pneumonia upon separation, much less any 
chronic lung abnormality.  Even so, the record does present 
diagnoses of both shortly after discharge (see records of 
private Drs. Bounds and Hopkins), and they appear to be 
attributed to the disease contracted during ACDUTRA; no 
nonservice-related injury or history is cited as the basis 
for either diagnosis in the mid-1980s.  Nor does subsequent 
medical evidence directly challenge the conclusion that 
pneumonia and/or Legionnaires was misdiagnosed, or that 
either is not related to ACDUTRA.  Even the November 2004 C&P 
examiner seems to have accepted the validity of prior 
diagnoses of Legionnaires and pneumonia.  Further, pneumonia, 
in particular, is repeatedly diagnosed by various private 
doctors until about a decade ago.  Based upon these 
considerations, the Board does not find that the lack of 
definite diagnosis of chronic lung disorder during the 
pertinent period of ACDUTRA precludes the grant of service 
connection.  Any reasonable doubt on this issue has been 
resolved in the veteran's favor.

Second, again, the November 2004 C&P examiner has opined as 
to a relationship between Legionnaires and/or pneumonia 
diagnosed shortly after the August 1985 ACDUTRA and current 
bronchiectasis.  Prior C&P opinions and private medical 
evidence summarized above, too, have acknowledged the 
possibility that bouts of lung infection begun in the mid-
1980s could have made the veteran more vulnerable or 
susceptible to recurrent lung infection.  (The Board is not 
qualified to address whether bronchiectasis is a disease or 
disorder resulting from an infectious process.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, as the 
November 2004 C&P report, written by a pulmonary specialist, 
links prior pneumonia and/or Legionnaires - which the Board 
understands are infectious diseases - to bronchiectasis, the 
Board finds that the prior C&P opinions tend to favor the 
claim.)    

On a related matter, the Board considered the claim from the 
perspective that diagnoses like pneumonia, or even 
Legionnaires disease, might in and of themselves be the bases 
for service connection.  However, given the lack of 
contemporaneous medical evidence as to current manifestation 
of pneumonia and Legionnaires (the record after the mid-1990s 
do not reflect definite diagnosis of pneumonia; and there is 
no diagnosis of Legionnaires during the same period), the 
Board does not decide the claim on such bases.  The medical 
records, particularly those dated within the last few years, 
do not reflect treatment for active lung problems other than 
obstructive lung disease.      

Based upon the foregoing, the Board is compelled to conclude 
that the preponderance of the evidence is against the claim 
as to COPD.  Thus, it does not apply the benefit-of-
reasonable doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  Any reasonable doubt has been 
resolved in the veteran's favor as to bronchiectasis.


II.  Veterans Claims Assistance Act

The discussion below pertains solely to the denial of service 
connection for COPD.  Discussion as to compliance with VCAA 
is not warranted as to bronchiectasis given the Board's 
favorable resolution of the claim based on that specific 
diagnosis.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a January 2005 letter, the RO 
notified the veteran of the basic elements of a service 
connection claim.  The unfavorable rating decision from which 
this appeal arises, the Statement of the Case (SOC), and 
Supplemental SOCs (SSOCs) notified the veteran that the 
evidence must show a cause-effect relationship between the 
disability claimed and military service.  The 2005 letter 
provided examples of the types of evidence that could 
substantiate the claim.  Also, the letter explained that, if 
the veteran provides information about the sources of 
evidence or information pertinent to the claim, to include 
records from private doctors, other federal agencies, 
employers, and state and local governments, then VA would 
make reasonable efforts to obtain the records from the 
sources identified.  The veteran also was notified that, 
notwithstanding VA's duty to assist, he ultimately bears the 
burden to ensure adequate substantiation of his claim.  Even 
before 2005, in a March 2001 letter, the veteran was notified 
of his and VA's respective claim development responsibilities 
under VCAA, and of the importance of evidence of an 
etiological link between his lung disability and service. As 
for the "fourth element," the January 2005 letter asked the 
veteran: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  Also, the 
April 2005 and October 2005 SSOCs set forth 38 C.F.R. 
§ 3.159, from which this element is derived.     

The Board acknowledges that the VCAA notice was given during 
appeal, well after the issuance of the 1996 rating decision 
upon which this appeal is based.  The Board finds no 
prejudicial error resulted as a result of this timing defect.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets Pelegrini and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted at times.  

Here, the rating decision was issued and appeal thereof had 
been perfected years before enactment of VCAA; after the law 
was enacted, appropriate notice was given.  The Pelegrini 
Court acknowledged, at p. 120, that where, as here, 38 
U.S.C.A. § 5103(a) notice was not mandated at the time of the 
initial RO denial, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process during 
appeal.  This was clearly provided here.  Further, in its 
December 2003 remand order, the Board mandated compliance 
with VCAA requirements, which was accomplished.    

Additionally, even after the veteran was issued the most 
recent (October 2005) SSOC and notified of his right to a 60-
day comment period, he did not specifically claim that VA 
failed to comply with notice requirements, or that he has any 
evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).  On the contrary, in October 2005, he 
acknowledged receipt of the SSOC and waived his right to the 
full comment period, asking that his appeal be reviewed as 
soon as possible.    

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  This duty contemplates 
that VA will help a claimant obtain relevant records, whether 
or not they are in federal custody, and that VA will provide 
a medical examination and/or opinion when necessary to make a 
decision on the claim.  The record includes records from 
various private medical care providers, VA outpatient 
treatment records, multiple VA C&P examination findings 
appropriate to an evaluation of this claim, the veteran's 
written statements, and RO hearing testimony.  The Board's 
remand directives were completed; the records of all non-VA 
doctors and hospitals identified by the veteran were obtained 
and considered.  Based upon the foregoing, the Board 
concludes that VA has met its duty-to-assist obligations.     


ORDER

Service connection for COPD is denied.

Service connection for bronchiectasis, bilateral, is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


